Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-25 are presented for examination.
Applicants’ drawings filed December 3, 2021 and the information disclosure statement filed April 14, 2022  have been received and entered.

Applicants’ election filed September 23, 2022 in response to the restriction requirement of August 5, 2022 has been received and entered.  The applicants elected the invention described in claims 1-16 and 23 (Group I) without traverse.  
Claims 17-22, 24 and 25 are withdrawn from consideration as being drawn to the non-elected invention (37 CFR 1.142(b)).
Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-10, 12 and 23 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by WO 2014/130922 A1, hereby known as Collins et al. of PTO-1449.
Collins et al. teach methods for the treatment of fungal infections by potentiating the sensitivity to the fungi to anti-fungal agents (see the abstract).  Note page 109, claim 13 teaches the anti-fungal agent used to treat fungal infections is a phosphodiesterase inhibitor, such as roflumilast.  Note page 110, claim 28, line 8, the fungal infection is caused by Malassezia spp., namely Malassezia furfur.  Note page 110, claims 33 and 34 teaches the anti-fungal agent is administered topically and formulated into cream, gel, foam, and spray.  Also note page 51, section [00189] teaches the other formulations includes pastes.  Also note page 52, section [00192] teaches more formulations such as shampoos, ointments, and aerosols.  Note page 50, section [00187], to page 51, sections [00188] teaches the various acceptable carriers, excipients or stabilizers that used to formulate the various formulations for topically administrations.  Finally, note page 40, section [00142] teaches anti-fungal agent is effective against tinea corporis, tinea cruris, tinea pedis, tinea faciei and tinea incognito.  As to the treatment of seborrheic dermatitis with the administration of roflumilast is clearly anticipates since seborrheic dermatitis is caused by fungus Malassezia furfur.
Clearly, the cited reference anticipates applicants’ instant invention; therefore, applicants’ instant invention is unpatentable.
Claims 1-10, 12 and 23 are not allowed.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 11 and 13-16 are rejected under 35 U.S.C. 103 as being unpatentable over WO 2014/130922 A1, hereby known as Collins et al. of PTO-1449 in view of Marcon et al., “In Vitro Activity of Systemic Antifungal Agent against Malassezia furfur”, Antimicrobial Agents and Chemotherapy, Vol. 31, No. 6, pages 951-953 (1987) or Petranyi et al., “Antifungal Activity of the Allylamine Derivative Terbinafine In Vitro”, Antimicrobial Agents and Chemotherapy, Vol. 31, No. 9, pages 1365-1368 (1987) or Sugita et al., “Antifungal Activities of Tacrolimus and Azole Agents against the Eleven Currently Accepted Malassezia Species”, Journal of Clinical Microbiology, Vol. 43, No. 6, pages 2824-2829.
Collins et al. were discussed above supra for the use of roflumilast to treat fungal infections caused by Malassezia spp., and formulated into various topical applications for the skin.
The instant invention differs from the cited reference in that the cited reference does not teach additional antifungal agents and/or anti-inflammatory agents with roflumilast.  However, the secondary references, Marcon et al., Petranyi et al. or Sugita et al. each individually teaches antifungal and/or anti-inflammatory agents.  Macron et al. teach miconazole and ketoconazole are effective against Malassezia furfur.  Petranyi et al. teach terbinafine is effective against Malassezia furfur.  Sugita et al. teach a calcineurin inhibitor, tacrolimus, is effective against Malassezia furfur. 
Clearly, one skilled in the art would have assumed the combination of each individual antifungal agent and/or anti-inflammatory agent with roflumilast would give an additive effect in the absence of evidence to the contrary.
The instant invention differs from the cited references in that the cited references do not teach the concentrations (w/w ) of roflumilast and each carrier, excipient or stabilizer is combined to form the instant composition.  However, to determine the concentration (w/w) for each individual agent and carries having the optimum effectiveness together is well within the level of one having ordinary skill in the art, and the skilled artisan would have been motivated to determine optimum concentrations (w/w) of each agent and carrier to get the maximum effectiveness in the absence of evidence to the contrary.
Claims 11 and 13-16 are not allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN E WEDDINGTON whose telephone number is (571)272-0587. The examiner can normally be reached M-F 1:30-10:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeff Lundgren can be reached on 571-272-5541. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

KEVIN E. WEDDINGTON
Primary Examiner
Art Unit 1629



/KEVIN E WEDDINGTON/Primary Examiner, Art Unit 1629